[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                           MAY 22, 2006
                                     No. 05-15457                        THOMAS K. KAHN
                               ________________________                      CLERK


                        D. C. Docket No. 03-00502-CV-RRA-W

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

                                                                           Plaintiff-Appellee,

                                            versus

RPH MANAGEMENT, INC.,
d.b.a. McDonald's,


                                                                       Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                            _________________________

                                       (May 22, 2006)

Before HULL and WILSON, Circuit Judges, and DUPLANTIER *, District Judge.


       *
        Honorable Adrian G. Duplantier, United States District Judge for the Eastern District of
Louisiana, sitting by designation.
PER CURIAM:

      After review and oral argument, we find no reversible error in the magistrate

judge’s order dated September 2, 2005.

      AFFIRMED.




                                         2